            Case 2:21-cv-01578-JHS Document 12 Filed 09/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE LEWIS-BEY,                          :
    Plaintiff,                             :
                                           :
       v.                                  :       CIVIL ACTION NO. 21-CV-1578
                                           :
SMART, et al.,                             :
    Defendants.                            :

                                           ORDER

       AND NOW, this 1st day of September, 2021, upon consideration of Plaintiff Tyrone

Lewis-Bey’s Request to Proceed Following Dismissal (ECF No. 9) and Amended Complaint

(ECF No. 10), which the Court has construed as a joint motion for reconsideration and motion

for leave to file an amended complaint, it is ORDERED that, so construed, the motion is

DENIED for the reasons stated in the Court’ s accompanying Memorandum.

                                           BY THE COURT:


                                           /s/Joel H. Slomsky, J.
                                           JOEL H. SLOMSKY, J.
